Citation Nr: 1603311	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran has verified active service dated from December 1952 to December 1962, unverified active service dated from February 1963 to February 1966, and verified active service dated from February 1966 to September 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, in an April 2012 rating decision, the RO granted the Veteran SMC at the housebound rate; however such does not render moot the Veteran's current claim, as the aid and attendance benefit is paid at a higher rate than the housebound benefit. 38 U.S.C.A. §1114(l)(s) (2015). 

The Veteran was scheduled to appear before the Board at the RO on June 9, 2015; however, by a May 2015 statement of the Veteran's representative, the Veteran cancelled his Board hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The evidence demonstrates that the Veteran requires the regular aid and attendance of another as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance have been met. 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R.          § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b). As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R.           § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in          § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden: will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability or disabilities that has or have resulted in the need for regular aid and attendance. Prejean v. West, 13 Vet. App. 444 (2000).

Based upon the evidence of record, the Board finds the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities. The issue has been complicated by the fact that the Veteran has dementia, a non-service-connected disability; and the majority of the evidence of record, when discussing his need for regular aid and attendance, included consideration of the Veteran's dementia. However, the Board finds that there is enough evidence of record supporting the conclusion that the Veteran is in need of regular aid and attendance based solely on his service-connected disabilities.

In June 2012, the RO found the Veteran incompetent for VA purposes and his son was accepted as his fiduciary. As of May 2015, the most recent rating of record, the Veteran is service-connected for the following disabilities:  prostate cancer, left and right knee disabilities, a low back disability, diabetes mellitus with cataracts, tinnitus, bilateral hearing loss, and erectile dysfunction. 

In a February 2009 letter, the Veteran's private physician wrote that the Veteran 
required a caregiver in his home at all times, as he was unable to drive, dispense his own medications, and required assistance in bathing and dressing. He wrote that the Veteran was often incontinent, and that his dementia had progressed to a point where he was no longer safe alone in his own home.

In a January 2010 statement, the Veteran asserted that he had trouble walking due to his back and legs. In a January 2010 statement, the Veteran's son asserted that the Veteran had dementia and memory loss, diabetes mellitus, and hypertension; and that he had several problems getting around without the aid of a cane or the help of others, due to his knees and back. He wrote that the Veteran was unable to shower, dress, eat, or go anywhere without the assistance of others, and often could not make it to the bathroom in time. 

In a January 2010 statement, the Veteran's daughter wrote that the Veteran had a problem with dementia and memory loss, and was easily "mixed up." She wrote that he was frequently incontinent and had trouble getting around and taking care of himself. She asserted that her brother was devoted full-time to the Veteran's care, and that the Veteran constantly complained of pain, lost his balance easily, could not dress himself, bathe, or cook, had to be coached to eat, and was totally dependent on his walking cane but still had trouble getting around and stumbling. 

On VA examination in February 2010, the examiner reported that the Veteran had complaints related to dementia, degenerative joint disease, diabetes mellitus, hypertension, and sinus problems, and reported that he needed regular aid and assistance due to his falling and failing to take his medication. The examiner wrote that the Veteran had dementia, memory problems, and unsteadiness, and needed assistance in conducting his activities of daily living, feeding, and dressing. The examiner wrote that the Veteran had severe degenerative joint disease of the back and prostate cancer, both of which required the use of strong pain medication that affected his balance and coordination. He reported that the Veteran had pain, stiffness, and loss of motion in the back. He wrote that the Veteran was usually at home, and when he left home for treatment, he needed the assistance of his son. He wrote that the Veteran used a cane and could not walk without the assistance of another person. He certified that the Veteran required daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing, or institutional care. 

In an August 2010 statement, the Veteran's son reported that the Veteran was totally unable to take his medications, eat meals, shower, shave, and use the bathroom or change clothes without directions or assistance. In a statement in the Veteran's August 2010 Substantive Appeal, the son wrote that the Veteran was totally dependent, and that he prepared all of the Veteran's meals and provided him assistance in bathing, dressing, medication management, eating, and toileting. He wrote that the Veteran was in constant pain due to his arthritis in the back and legs.

An April 2011 VA treatment record indicates that VA social workers arranged home health services for the Veteran beginning in early 2011. An April 2012 VA treatment record indicates that the Veteran had trouble using absorbent materials due to his arthritis and problems maneuvering.

On VA examination in August 2013, the examiner noted the Veteran's diagnoses of prostate cancer, diabetes mellitus, dementia, glaucoma, and cataracts, and noted that his disabilities that restricted his activities were prostate cancer, diabetes mellitus, dementia, and glaucoma. He wrote that the Veteran was able to feed himself with the aid and assistance of his son and that all meals were served by his son and wife. He wrote that the Veteran needed constant aid, and that he had to have total aid and assistance in bathing. He wrote that the Veteran did not require nursing home care but that he had to have total aid from someone, and reported that the Veteran's son had to issue all of his medications and had to attend all of his medical appointments and help with his daily care. He wrote that the Veteran needed constant care with shaving and dressing, and that his balance was "off" and his son attended to the Veteran when walking with a four-prong cane. He reported that the Veteran had severe arthritis in the back and neck, wore absorbent materials, left the house only for church and medical appointments, and that he required the aid or assistance of another person for locomotion, for up to less than one block. 

On VA examination in March 2014, the examiner noted the Veteran's dementia, diabetes mellitus, and degenerative joint disease of the back, hips, and knees as the disabilities that restricted activities and functions. He noted an unsteady gait and difficulty ambulating related to the Veteran's arthritis in the back, hips, and knees. He asserted that the Veteran was able to feed himself and prepare his own meals, and commented that the Veteran had advanced dementia. He wrote that the Veteran required assistance in bathing and attending to other hygiene needs, and that he was unable to shave, fasten clothing, use a toilet, bathe, and dress. He noted that the Veteran required nursing home care and medication management, and was unable to manage his own affairs, and noted again that the Veteran had advanced dementia. The examiner noted that the Veteran presented ambulating using a cane and complained of dizziness and difficulty balancing and getting up and down. The examiner asserted that the Veteran was unable to leave his home without caution for falls and then only with his son's assistance, and that he required the aid or assistance of another person for locomotion, for up to one block. 

On VA examination in May 2014, the examiner noted the Veteran's prostate cancer, dementia, hypertension, diabetes mellitus, and arthritis in the back and legs. He wrote that the Veteran had a slow, cane-dependent gait. He wrote that the Veteran was able to feed himself with constant coaching, that he was not able to prepare his own meals, that he needed assistance in bathing and tending to other hygiene needs, due to dementia and arthritis. He asserted that the Veteran did not require nursing home care, and did require medication management due to dementia. He reported that the Veteran's medications were given to him daily by his son. He wrote that the Veteran was mostly in a slumped position due to arthritis and the use of a cane; and that the Veteran's son made sure the Veteran was clean and presentable by helping him with hygiene. The examiner reported that the Veteran was able to feed himself, button clothing, shave, and attend to the wants of nature with the coaching of his son and a helper, and that his fine motor skills had been somewhat affected. He reported that the Veteran sometimes lost his balance and his chronic arthritis had made a cane a necessity, and that his arthritis in his back caused problems standing, walking, and bending. He reported that the Veteran had to wear absorbent materials due to a lack of bladder and bowel control, and that his dementia had caused a memory loss. He reported that the Veteran left the house less than once per week, and went to medical appointments and to visit his wife in a nursing home. He noted that the Veteran required the aid or assistance of another person for locomotion, limited to maybe 20 yards.

A November 2014 VA treatment record indicates that the Veteran's son reported that he had quit his job in order to take care of the Veteran and requested increased hours of home health services. He reported that he had to wake every two hours through the night to assist the Veteran with his incontinence, including changing linens. A December 2014 VA treatment record indicates that social workers had arranged increased home health services for the Veteran.

In a February 2015 statement, the Veteran's son asserted that the Veteran could in no way care for himself, and that he could not prepare his own meals or feed himself or perform even basic hygiene tasks without constant coaching. He asserted that the Veteran could not bathe or shave himself, was incontinent, and had to be woken every two hours to avoid soiling himself, and still did so four times each day on average. He reported that the Veteran had difficulty getting around due to his arthritis in his back.

In an April 2015 VA examination report from an examination conducted for the purpose of evaluating the Veteran's service-connected prostate cancer, the examiner reported that such cancer caused urinary leakage requiring the use of absorbent materials. 

On VA examination in May 2015, the examiner noted the Veteran's diabetes mellitus, back and knee pain, and prostate cancer, and noted that the Veteran's back and knee pain restricted his activities and functions. He wrote that the Veteran was not able to feed himself, and required coaching and prompting. He asserted that the Veteran was not able to prepare own meals, and required assistance in bathing and medication management. He asserted that the Veteran required nursing home care and was in a wheelchair and used a walker to advance only minimal steps with standby assistance. He asserted that the Veteran required aid for all fine movements and was unable to use his lower extremities for walking due to arthritis in the back and knees, with restricted spinal motion. He reported that the Veteran only left the house for medical appointments, required constant supervision, and required the aid or assistance of another for locomotion, limited to only a few feet.

As noted above, based upon the evidence of record, the Board finds the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities. While a number of VA examiners and the Veteran's private physician noted that the Veteran's dementia, a non-service-connected disability, caused him memory loss, impacted his ability to complete the activities of daily living without constant assistance and coaching, and rendered him unsafe in his own home alone, the Board has considered the notation in the February 2010 VA examination report indicating that the Veteran had severe degenerative joint disease of the back and prostate cancer, both service-connected disabilities, which both required the use of strong pain medication that affected his balance and coordination. The Veteran's ability to conduct locomotion has been described during the appellate period and has substantially decreased. The VA examiners have noted that the Veteran required assistance in activities requiring coordination, including shaving, dressing, and bathing. The Board has also considered the April 2012 VA treatment record indicating that the Veteran had trouble using absorbent materials due to his arthritis and problems maneuvering, and the April 2015 VA examination report indicating that the Veteran's service-connected prostate cancer caused urinary leakage requiring the use of absorbent materials. 
 
As such, the Board concludes that the Veteran's service-connected back disability and prostate cancer require the use of strong pain medications that affect his balance and coordination and thus render the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable; and that his service-connected prostate cancer includes urinary leakage which requires the use of absorbent materials and his service-connected back disability and knee disabilities cause him difficulty changing his absorbent materials and such renders the Veteran unable to both keep himself ordinary clean and presentable and unable to attend to the wants of nature. 38 C.F.R. § 3.352(a). SMC based on the need for regular aid and attendance is thus granted.











							(Continued on the next page)

ORDER

SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


